Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/03229490 to Yagi in view of the Applicant provided prior art US Patent 2005/0053506 to Cho.
In Reference to Claims 1, 3 and 4
Yagi discloses a rotary compressor comprising: a compressor housing (Fig. 1, 1) hermetically sealed, having a cylindrical shape to be vertically arranged, being provided with a discharge unit (Fig. 1, 20) and a suction unit of refrigerant, and configured to store lubricating oil in a lower part (Fig. 1, 3a) of the compressor housing; a compression unit (Fig. 1, 3) disposed at a lower part of the compressor housing and configured to compress the refrigerant sucked from the suction unit and discharge the compressed refrigerant from the discharge unit; and a motor (Fig. 1, 5) disposed on an upper part of the compressor housing and configured to drive the compression unit, the compression unit including a cylinder having an annular shape, an upper end plate (Fig. 1, 14) that closes an upper side of the cylinder, a lower end 
the rotary shaft internally includes: an oil-supply vertical hole (Fig. 1, as showed) extending from a lower end of the rotary shaft in an axial direction

    PNG
    media_image1.png
    727
    509
    media_image1.png
    Greyscale

Yagi does not teach the oil supply groove in a rotating direction and extends from the lower end toward the upper end of the rotary shaft in the rotating direction.

an oil-supply lateral hole (Fig. 3, 93) extending in a direction intersecting the oil-supply vertical hole
the oil-supply lateral hole (Fig. 3, 93) is provided at a position other than a position to face the oil-supply groove when the rotary shaft rotates. (As showed in Fig. 3)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yagi to incorporate teachings from Cho. Doing so, would result in the oil groove of Yagi being formed in the same rotation direction of the shaft, since Cho teaches the direction of the oil groove being an operational related design choice, with changing the direction of the groove, oil can be evenly distributed to bearing section of the support bearing (Paragraph 44-46).
 In Reference to Claim 2
Yagi discloses the lower end and the upper end of the oil supply groove are formed within a range of the rotation angle of 0 or more and 180 or less in a circumferential direction (As showed in Fig. 3, the groove 23 does not turn a full half turn)
Yagi does not teach the position of the piston.
However, the dead end of the piston is merely an operational position of the piston.  A piston will naturally pass the dead end position during the operation of the compressor. When the piston passes the dead end position, the oil groove is between 0 to 180 degree.
In Reference to Claims 5 and 6
Yagi discloses the rotary compressor with the oil supply groove in the sub bearing and the oil supply vertical hole.
Yago does not teach the lateral oil hole.
Cho teaches an oil-supply lateral hole (Fig. 7, 93) extending in a direction intersecting the oil-supply vertical hole (Fig. 7, 91).

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yagi to incorporate teachings from Cho. Doing so, would result in the oil groove of Yagi being formed in the same rotation direction of the shaft, since Cho teaches the direction of the oil groove being an operational related design choice, with changing the direction of the groove, oil can be evenly distributed to bearing section of the support bearing (Paragraph 44-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,104,307 to Hasegawa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/10/22